Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Inre CMS LCD COMPLAINT: Ankle-Foot/Knee-Ankle-Foot Orthosis (L142)
Contractor: Noridian Administrative Services
Docket No. C-10-774
Decision No. CR2240

Date: September 9, 2010

DECISION DISMISSING CASE

This Local Coverage Determination (LCD) appeal is before me based on a June 4, 2010
letter filed by Felix Sigal, D.P.M., a treating physician for the Aggrieved Party.' In the
letter, Dr. Sigal seeks appeal of the LCD denial of continued callus debridement
treatment for the Aggrieved Party for less than a 60-day treatment interval.

This appeal was docketed and originally assigned to Administrative Law Judge Alfonso
J. Montafio. Judge Montajio reviewed the complaint and on July 14, 2010 issued a letter
to Dr. Sigal explaining that the June 4, 2010 complaint was not an “acceptable”
complaint challenging a LCD for the following reasons: its failure to provide a copy of
the written authorization to represent the Aggrieved Party; failure to identify why the
callus debridement was “needed” or “medically necessary”; its failure to explain why the
LCD is incorrect; and its failure to provide copies of clinical or scientific evidence to
support the complaint. The July 14, 2010 letter outlined for Dr. Sigal the specific
information required in order to file an “acceptable” complaint to challenge an LCD, and
afforded Dr. Sigal one opportunity to amend the complaint. See 42 C.F.R. § 426.410(b)
and (c).

' The names of Medicare beneficiaries are not listed in published decisions in order to
protect their privacy. 68 Fed. Reg. 63,691, 63,709 (2003).
On July 28, 2010, this case was reassigned to me. Shortly thereafter, the Aggrieved Party
advised my office that she would represent herself in this appeal. A request for an
extension of time to file an acceptable complaint was filed by the Aggrieved Party pro se,
and by Order issued August 2, 2010, I granted her request. In support of her LCD
complaint and in response to the opportunity to amend the initial filing, on August 12,
2010 the Aggrieved Party faxed a copy of a lower extremity arterial evaluation performed
on August 2, 2010 and as requested by her physician Boris Shemer, M.D.

I have reviewed the Aggrieved Party’s August 2, 2010 filing and find that it does not
abate or correct initial deficiencies Judge Montaiio found with the initial unacceptable
complaint. For that reason, I find that the Aggrieved Party has failed to file an acceptable
complaint challenging an LCD, within the time frame provided. Accordingly, this case
must be dismissed pursuant to 42 C.F.R. § 426.410 (c)(2).

This decision contains the information required by 42 C.F.R. § 426.450(b)(1), (2) and (6).
Because I am dismissing this case for failure to file an acceptable complaint, the
information required by 42 C.F.R. § 426.450(b)(3), (4) and (5) is not part of the record
before me and is not included for that reason.

The Aggrieved Party has 30 days from the date of this Decision to file an appeal with the
Departmental Appeals Board, in accordance with 42 C.F.R. § 426.465.

/s/
Richard J. Smith
Administrative Law Judge

